Citation Nr: 0413004	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  00-02 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for left brachial 
plexopathy, claimed as secondary to a service-connected left 
clavicle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from March 
1944 to June 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  In December 2002 the Board 
ordered additional development of the evidence.  In July 
2003, the Board remanded the case to the RO to satisfy due 
process requirements.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's left brachial plexopathy is related either to 
his active service or to his service-connected left clavicle 
disability.


CONCLUSION OF LAW

Service connection for left brachial plexopathy is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The veteran's initial claim for service connection for left 
brachial plexopathy was received by the RO in October 1998, 
and was denied in an April 1999 rating decision as not well 
grounded.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA 
eliminated the concept of a well-grounded claim.  The law 
also provided that under certain circumstances claims that 
were denied as not well grounded and became final during the 
period from July 14, 1999, to November 9, 2000, were to be 
re-adjudicated as if the denial had not been made.  

In March 2002 the RO advised the veteran that it was going to 
review his claim pursuant to the VCAA.  In a July 2002 
supplemental statement of the case (SSOC) the RO re-
adjudicated the claim on a de novo basis and denied the 
claim.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated 
by the VCAA.  The March 2002 letter to the veteran, informing 
him of the VCAA, and that the RO would reconsider his claim 
on its own motion, appears to meet the Court's guidelines 
regarding initial VCAA notice.  The letter advised the 
veteran of the evidence needed to establish service 
connection, and of his and VA's respective responsibilities 
in claims development.  While it advised him to respond in 30 
days, it went on to inform him that evidence submitted within 
a year would be considered.  Everything submitted by the 
veteran to date has been accepted for the record, and 
considered.  Under the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651,__(Dec. 16, 2003) (to be 
codified at 38 U.S.C. § __), the Board may proceed with 
consideration of the appeal.  In one form or another the 
veteran has now received all required notice, and has had 
more than ample time to respond.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal (as 
required by Pelegrini v. Principi, 17 Vet. App. 412 (2004)), 
such notice obviously could not have been given prior to 
enactment of the VCAA.  Notice was provided prior to the RO's 
last adjudication and certification to the Board.  As to 
notice content, while the veteran was not specifically 
advised to submit any evidence in his possession pertaining 
to the claims, VAOPGCPREC 1-2004 (Feb. 24, 2004) held that 
the language used by the Court in Pelegrini, supra, 
suggesting that was necessary was obiter dictum, and not 
binding on VA.  Regardless, the March 2002 letter advised the 
veteran what type of evidence, to include medical records, 
was necessary to establish entitlement to the benefit sought 
(and by inference that he should submit such evidence).  The 
July 2002 SSOC advised him specifically that his claim was 
denied because there was no evidence which established a 
definitive relationship between his 1946 clavicle fracture 
and his current left brachial plexopathy.  In these 
circumstances, and given that the question to be resolved 
requires competent medical opinion evidence, advising the 
veteran further to submit everything he has pertinent to this 
claim would serve no useful purpose.  An August 2003 SSOC 
included pertinent VCAA regulations.  He has received all 
essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA treatment records.  
Following development initiated by the Board in December 
2002, he was afforded a VA examination.  The veteran has not 
identified any records outstanding pertinent to the matter 
being addressed on the merits.  All of VA's notice and 
assistance duties, including those mandated by the VCAA, are 
met.

Factual Background

The veteran's service medical records show that he sustained 
a left clavicle fracture in April 1946.  Plaster 
immobilization was applied with satisfactory results.  He 
also complained of left shoulder pain following a fall in 
August 1959.  Treatment for left brachial plexopathy is not 
shown.  On January 1968 retirement examination no defects 
were reported.  

A March 1985 VA health record shows that the veteran 
complained of left arm pain and numbness.  

On August 1988 VA examination left shoulder osteoarthritis 
was diagnosed.  

Service connection was granted for left clavicle fracture 
residuals in November 1988.

On October 1998 VA EMG [electromyograph] testing left 
brachial plexopathy with predominant involvement of the lower 
trunk was diagnosed.  
In a May 2000 letter, a VA physician (Director of Physical 
Medicine and Rehabilitation) noted that a clavicle fracture 
"can" cause injury to the brachial plexus.  He added that 
the veteran's brachial plexopathy was possibly the cause of 
his left hand atrophy, and that this normally would occur 
shortly after injury to the brachial plexus.

On VA fee-basis examination in April 2003 the examiner 
conducted a comprehensive review of the medical record and an 
extensive examination of the veteran.  In commenting on the 
May 2000 VA physician's letter, and in particular on the 
statement that "[a] clavicle fracture can cause injury to 
the brachial plexus," the examiner opined "[t]his statement 
does not seem to me to indicate that this man's particular 
problems of brachial plexopathy was caused by the old 
clavicle fracture but that some clavicle fractures could 
cause such problems."  The physician also opined that there 
was no evidence of any nerve injury or involvement at the 
time of the 1946 clavicle fracture, and that the left upper 
extremity nerve deficit which the veteran developed much 
later on, was not caused by or related to the 1946 clavicle 
fracture.  

Analysis

The veteran claims that he should be granted service 
connection for left brachial plexopathy based on a theory 
that this disability is secondary to his service-connected 
left clavicle fracture residuals.

There is no evidence that left brachial plexopathy was 
incurred in or aggravated by active service, and the veteran 
does not argue otherwise.  Consequently, direct service 
connection for this disorder is not for consideration.  

There are three threshold requirements that must be met in 
order to establish secondary service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met.  Left brachial plexopathy was diagnosed in October 
1998 and since.  

The further two requirements that must be satisfied are:  A 
disability that is service connected; and competent (medical) 
evidence that the service connected disability caused or 
aggravated the disability for which service connection is 
sought.  As noted, service connection has been established 
for residuals of a left clavicle fracture.  Consequently, the 
first of the two requirements is met.  What remains to be 
established (the only point in dispute) is whether the 
service connected residuals of a left clavicle fracture 
caused or aggravated the veteran's left brachial plexopathy.  
This is a medical question, and requires competent medical 
evidence.  As a layperson, the veteran is not competent to 
establish such causation or aggravation by his own 
observations/opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  The pertinent competent evidence consists 
essentially of two medical opinions, i.e., that in the May 
2000 letter by a VA physician and the opinion of the VA fee 
basis examiner in April 2003.  The May 2000 letter (by a 
Physical Medicine and Rehabilitation specialist) opined that 
a clavicle fracture "can" cause brachial plexopathy, which 
in turn possibly can cause hand atrophy.  It was stated in 
speculative terms, and was not specific as to this case, 
i.e., it did not say that the veteran's clavicle fracture 
residuals did indeed cause the brachial plexopathy.  On the 
other hand, the April 2003 VA fee basis examiner (a Board - 
certified orthopedic surgeon), provided an opinion specific 
to the veteran's claim.  This examiner reviewed the record 
thoroughly, examined the veteran, and provided a reasoned 
opinion, commenting on every aspect of the evidence, and 
explaining the rationale for any conclusions.  Consequently, 
the April 2003 examination report is substantially more 
probative in the matter at hand.   The April 2003 examiner 
noted that there was no evidence of nerve injury when the 
veteran sustained a left clavicle fracture, and that he 
believed the left upper extremity nerve deficit (brachial 
plexopathy) noted much later was not related to the clavicle 
fracture.   

The preponderance of the evidence is against the proposition 
that the veteran's left brachial plexopathy was caused or 
aggravated by his service connected residuals of a left 
clavicle fracture.  Accordingly, the appeal must be denied.




ORDER

Secondary service connection for left brachial plexopathy is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



